The president
delivered the opinion of the court.
The court is of opinion that there is no error in the decree as against the representative of Jarrell Turner deceased; it is therefore considered that the same be affirmed; and that the appellants pay to the appellee, administrator of said Jarrell Turner his costs.
The court is further of opinion, that the claim of the appellee as administrator of the said Benjamin Turner, to commission or compensation for his services in admi*14nistering the estate of his intestate, was forfeited by his failure to comply with the provisions of the act of the 16th February 1825; it satisfactorily appearing that the said Benjamin lived more than two years after the passage 0f sa)¿ act. an(j faiied during his lifetime to settle any account of his administration. For this error, the decree is reversed with costs against the appellee as administrator of said Benjamin, and affirmed in all other respectsj and remanded, to be proceeded in to a final decree, according to the principles above declared.